FILED
                    UNITED STATES COURT OF APPEALS                             JUL 20 2011

                                                                         MOLLY C. DWYER, CLERK
                            FOR THE NINTH CIRCUIT                          U.S . CO U RT OF AP PE A LS




GARY WILLIAM HALLFORD,                             No. 10-17547

              Plaintiff - Appellant,               D.C. No. 3:10-cv-04488-WHA
                                                   Northern District of California,
  v.                                               San Francisco

HILLARY RODHAM CLINTON,
                                                   ORDER
              Defendant - Appellee.



Before: FARRIS, LEAVY, and BYBEE, Circuit Judges.

       The memorandum disposition filed concurrently with this order replaces the

memorandum disposition filed on May 17, 2011.

       With this change, the panel has voted unanimously to deny the petition for

rehearing. The petition for rehearing is denied.
                                                                              FILED
                             NOT FOR PUBLICATION                                JUL 20 2011

                                                                           MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S . CO U RT OF AP PE A LS




                             FOR THE NINTH CIRCUIT



GARY WILLIAM HALLFORD,                             No. 10-17547

               Plaintiff - Appellant,              D.C. No. 3:10-cv-04488-WHA

  v.
                                                   MEMORANDUM *
HILLARY RODHAM CLINTON,

               Defendant - Appellee.



                     Appeal from the United States District Court
                       for the Northern District of California
                     William H. Alsup, District Judge, Presiding

                              Submitted March 8, 2011**

Before: FARRIS, LEAVY, and BYBEE, Circuit Judges.

       California state prisoner Gary William Hallford appeals pro se from the

district court's dismissal for failure to state a claim of his action seeµing a Writ of

Prohibition against the Secretary of State to prevent her from enforcing an age

requirement in hiring employees for the United Nations. We have jurisdiction

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. y 1291. We review de novo the district courtùs decision to dismiss

a complaint under 28 U.S.C. y 1915A, Ramirez v. Galaza, 334 F.3d 850, 853 (9th

Cir. 2003). We affirm for the reasons stated by the district court in its order

dismissing the case, filed on November 1, 2010.

      AFFIRMED.